Citation Nr: 0715233	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-43 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from August 1974 
to June 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDING OF FACT

Bilateral hearing loss is manifested by level I hearing 
acuity.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial compensable evaluation for bilateral hearing loss, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a post-
remand readjudication of the veteran's claim, a November 2006 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  The 
letter also essentially requested that the veteran provide 
any 


evidence in his possession that pertained to this claim.  38 
C.F.R. § 3.159(b)(1).  The veteran's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

Service connection for bilateral hearing loss was granted by 
a December 2003 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.85, Diagnostic 
Code 6100, effective August 25, 2003.  The veteran appealed 
the evaluation.  

An August 2003 private audiological examination found 
bilateral mild to moderate high frequency sensorineural 
hearing loss.  Word recognition ability was 96 percent, 
bilaterally.  

An October 2003 VA ear disease examination diagnosed 
bilateral sensorineural hearing loss.  An October 2003 VA 
authorized audiological evaluation found pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
55
60
LEFT
15
15
35
45
50

Puretone threshold average was 44 for the right ear and 36 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 94 
percent in the left ear.  The examiner noted bilateral 
hearing within normal limits from 250 to 1000 Hertz and mild 
to moderate sensorineural hearing loss from 1500 


to 8000 Hertz.  The veteran reported that his hearing loss 
interfered with his daily communications with family, 
friends, and coworkers, and especially interfered with 
communication over the phone.  

In a January 2004 lay statement, the veteran asserted words 
were indistinct due to the hearing loss.  In an October 2005 
lay statement, the veteran asserted that his ability to 
discern words had deteriorated and the problem was 
particularly acute over the phone.  He stated that his 
ability to earn a living as a pharmacist was impaired.  

A November 2005 VA audiological evaluation found pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
50
55
50
LEFT
25
25
45
45
40

Puretone threshold average was 44 for the right ear and 39 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 94 
percent in the left ear.  The examiner noted normal hearing 
through 1000 Hertz, sloping to a moderate sensorineural 
hearing loss through 4000 Hertz.  The veteran reported that 
the hearing loss negatively impacted his lifestyle, decreased 
effective communication with his family, friends, and 
coworkers, and caused difficulty at work, especially with 
telephone usage.  

In a November 2005 lay statement, the veteran asserted that 
as a pharmacist, his hearing loss was particularly difficult.  
The veteran asserted that he made mistakes because he was 
unable to properly hear or discern between similar sounding 
medication names.  

A May 2006 private audiological evaluation was conducted.  
There was bilateral moderate sensorineural hearing loss and 
normal word recognition ability.  Speech 


discrimination ability was 92 percent in the right ear and 96 
percent in the left ear.  

In a September 2006 lay statement, the veteran asserted that 
he was unable to discern sounds over the phone and as a 
pharmacist who received prescriptions over the phone, he had 
to request repetition, clarification, and spelling of many 
similar-sounding medications.

A December 2006 VA audiological evaluation found pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
60
55
LEFT
25
30
50
50
50

Puretone threshold average was 48 for the right ear and 45 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 92 
percent in the left ear.  The right ear was within normal 
limits from 500 through 1000 hertz with mild to moderately 
severe sensorineural hearing loss through 6000 hertz.  The 
left ear was within normal limits at 500 hertz and mild to 
moderately severe sensorineural hearing loss from 1000 
through 6000 hertz.  

In a January 2007 lay statement, the veteran reported 
difficulty taking prescriptions over the phone due to his 
hearing loss.  He reported that it interfered with his 
employment as a pharmacist, because he could not hear the 
proper doctor names.  

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allows for such 


audiometric test results to be translated into a numeric 
designation ranging from Level I, for essentially normal 
acuity, to Level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  An examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  38 
C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

The Board finds that the medical evidence of record does not 
support an initial compensable evaluation for bilateral 
hearing loss.  The medical evidence of record does not 
support rating the veteran's hearing loss under 38 C.F.R. 
§ 4.86 for exceptional patterns of hearing loss.  Thus, the 
veteran's hearing loss is rated under 38 C.F.R. § 4.85.  The 
October 2003, November 2005, and December 2006 VA hearing 
examinations each provide a Roman numeral designation under 
Table VI of level I, bilaterally.  Under Table VII, the 
numeral designation of level I hearing, bilaterally, 
translates to a 0 percent or noncompensable evaluation.  The 
Board notes that although the veteran has complained of 
additional impairment and difficulty due to his occupation as 
a pharmacist, the Board must strictly adhere to the rating 
criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (noting that the assignment of disability evaluations 
for hearing impairment is a purely mechanical application of 
the rating criteria from which the Board cannot deviate).  
Accordingly, an initial compensable evaluation for bilateral 
hearing loss is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


